10 F.3d 1003
FMC CORPORATIONv.UNITED STATES DEPARTMENT OF COMMERCE;  Ronald Brown,Secretary of Commerce, in his official capacity;United States of America, Appellants.
No. 92-1945.
United States Court of Appeals,Third Circuit.
Feb. 23, 1994.

Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, and LEWIS, Circuit Judges.
ORDER
SLOVITER, Chief Judge.


1
A majority of the active judges having voted for rehearing in banc in the above appeal, it is


2
ORDERED that the Clerk of this Court vacate the panel's opinion and judgment filed November 26, 1993 and list the above case for rehearing in banc at the convenience of the court.